           Case 5:20-cv-00612-PRW Document 17 Filed 12/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


PEOPLE FOR THE ETHICAL                         )
TREATMENT OF ANIMALS, INC.,                    )
                                               )
                 Plaintiff,                    )
                                               )
v.                                             )          Case No. CIV-20-00612-PRW
                                               )
LAUREN LOWE,                                   )
                                               )
                 Defendant.                    )

                                           ORDER

         Plaintiff, People for the Ethical Treatment of Animals, Inc., served two subpoenas 1

on Defendant, Lauren Lowe, in connection with an action in the Southern District of

Indiana. 2 Defendant refused to comply with those subpoenas, prompting Plaintiff to file its

Motion to Enforce Subpoena and to Compel Testimony and the Production of Documents

(Dkt. 1) with this Court. 3 In that motion, Plaintiff sought, among other things, to recover

the costs it incurred in compelling Defendant’s compliance with the subpoenas. 4 The Court

granted that request and ordered Defendant to “pay the reasonable costs, including

attorney’s fees, incurred by Plaintiff in compelling her compliance with the aforementioned


1
 See Pl.’s Mot. to Enforce Subpoena and to Compel Test. and the Produc. of Docs. (Dkt.
1) at Ex. 1.
2
 PETA v. Wildlife in Need and Wildlife in Deed, Inc., No. 4:17-cv-00186-RLY-DML (S.D.
Ind.).
3
 See Pl.’s Mot. to Enforce Subpoena and to Compel Test. and the Produc. of Docs. (Dkt.
1) ¶¶ 3–5.
4
    See id. at 13.

                                              1
           Case 5:20-cv-00612-PRW Document 17 Filed 12/17/20 Page 2 of 4




subpoenas.” 5 To determine the precise amount to be paid, the Court “instruct[ed] Plaintiff

to file a detailed breakdown of the expenses it incurred in compelling Mrs. Lowe’s

compliance with the subpoenas no later than October 9, 2020.” 6 Plaintiff filed those

materials with the Court on September 28, 2020. 7 Based on its review of the receipts,

itemized billing statements, and declarations presented by Plaintiff, 8 the Court ordered

Defendant to pay $6,851.92 by October 22, 2020. 9 To date, Defendant has not paid any of

the $6,851.92 due to Plaintiff.

          Plaintiff now moves the Court for an order holding Defendant in contempt and

imposing sanctions of $100 per day from October 22, 2020 until Defendant pays the

amount due under the Court’s October 2, 2020 order. 10 Defendant has failed to file a timely

response to the Motion, so the Court, exercising its discretion under Local Court Rule

7.1(g), deems the matter confessed.

          Upon consideration of the Motion, the Court finds that a sanction of $100 per day

is inappropriate, for three principal reasons. First, that amount is arbitrary, untethered from

prevailing market rates and the amount of the underlying award. Second, an adequate

remedial framework exists to address failures to pay judgments—28 U.S.C. § 1961:



5
    Order (Dkt. 11) at 12.
6
    Id.
7
 See Pl.’s Report to the Court as to Expenses, Including Attorney’s Fees, in Compelling
Def.’s Compliance with Subpoenas (Dkt. 12).
8
    See id. at Exs. 1, 2, & 3.
9
    See Order (Dkt. 14).
10
     Pl.’s Mot. for Contempt and Sanctions (Dkt. 15).

                                              2
         Case 5:20-cv-00612-PRW Document 17 Filed 12/17/20 Page 3 of 4




       (a) Interest shall be allowed on any money judgment in a civil case
       recovered in a district court. Execution therefor may be levied by the marshal,
       in any case where, by the law of the State in which such court is held,
       execution may be levied for interest on judgments recovered in the courts of
       the State. Such interest shall be calculated from the date of the entry of the
       judgment, at a rate equal to the weekly average 1-year constant maturity
       Treasury yield, as published by the Board of Governors of the Federal
       Reserve System, for the calendar week preceding the date of the judgment.
       The Director of the Administrative Office of the United States Courts shall
       distribute notice of that rate and any changes in it to all Federal judges.

       (b) Interest shall be computed daily to the date of payment except as
       provided in section 2516(b) of this title and section 1304(b) of title 31, and
       shall be compounded annually.

       [. . .]

Third, this failure to timely pay the award of fees and costs, without more, does not yet

justify the imposition of sanctions.

       For these reasons, the Court finds that the harm at issue—the failure to pay an award

of attorney’s fees, costs, and expenses—is adequately and appropriately remedied by an

award of interest in accordance with 28 U.S.C. § 1961. The Court therefore GRANTS

WITH MODIFICATIONS Plaintiff’s Motion for Contempt and Sanctions (Dkt. 15).

Defendant shall pay to Plaintiff interest at the rate contemplated under 28 U.S.C. § 1961

on the award of attorney’s fees, costs, and expenses ordered by the Court on October 2,

2020 (Dkt. 14) from October 22, 2020 until the amount due under the Court’s October 2,

2020 order is paid.




                                             3
 Case 5:20-cv-00612-PRW Document 17 Filed 12/17/20 Page 4 of 4




IT IS SO ORDERED this 17th day of December, 2020.




                                4
